DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed February 5, 2021, have been noted; however, these arguments are moot based on new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20050018049, already of record, referred to herein as “Falk”) in view of Laganiere et al. (US 2012/0194676, referred to herein as “Laganiere”).

Regarding claim 1, Falk discloses: At video distribution system (Falk: Fig. 3) comprising: at hast one memory storing a computer program (Falk: Fig. 3, paragraph [0056], disclosing a RAM and storage medium); and
at hast one processor configured to execute the computer program (Falk: Fig. 3, paragraphs [0056] through [0058], disclosing a computer processing unit to receive information and send control commands) to:
transmit, at a frame rate being notified, videos to a plurality of analysis devices that process the video, the videos being videos that are acquired from a plurality of cameras… (Falk: Fig. 3, disclosing a plurality of cameras; paragraphs [0003], [0006], and [0009], disclosing transmission and receipt of video data at signaled frame rates; paragraph [0095] and [0097], disclosing use of various servers and devices); and
calculate the frame rate in such a way that a value of an objective function, which increases with an increase of a sum total of products of variation amounts among frames of the videos being transmitted and the frame rate being transmitted, becomes maximum (Falk: Fig. 4, step 414, paragraph [0075], disclosing frame rate calculation based on parameter settings; paragraphs [0050] and [0051], disclosing use of a frame rate function— e.g., an objective function—based on the various parameter settings; paragraphs [0086] and [0090], disclosing determination of a maximum frame rate determined from the objective function), under a first condition that a sum total of the frame rates of the videos received by the analysis devices does not exceed a speed of analysis processing by the analysis devices (Falk: Fig. 4, step 420, paragraph [0075], disclosing adjusting of frame rates according to hardware capabilities).
	Falk does not explicitly disclose where the videos are stored in a storage. 
	However, Laganiere discloses where the videos are stored in a storage (Laganiere: Fig. 9, paragraph [0068], disclosing a video storage device in a video monitoring system).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the video storage of Laganiere in video distribution system of Falk.
	One would have been motivated to modify Falk in this manner in order to permit video processing at a later time (Laganiere: paragraph [0070]) and/or to support video analysis with changing functionality (Laganiere: paragraph [0006]).

Regarding claim 7, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 2-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
garding claims 2-6 and 8-9, Falk—the closest prior art of record—either alone or in combination with other prior art of record, does not teach, suggest, or disclose calculating the variation amount of the video acquired from the camera; acquiring the speed of the analysis processing by the analysis device; and outputting the video to the analysis device with or without excluding some frames, the video having the frame rate being calculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484